        Case 2:20-cv-05232-NIQA Document 13 Filed 12/29/20 Page 1 of 1




                 IN THE UNITED STATES DISTRICT COURT
              FOR THE EASTERN DISTRICT OF PENNSYLVANIA
 CHRISTOPHER GARDIER                              :          CIVIL ACTION
          Plaintiff                               :
                                                  :          NO. 20-5232
               v.                                 :
                                                  :
 TRANS UNION LLC, et al.                          :
           Defendants                             :

                                          ORDER

       AND NOW, this 29th day of December 2020, upon consideration of the parties’ stipulation

of extension of time for Defendant Equifax Information Services to respond to Plaintiff’s

complaint, [ECF 12], it is hereby ORDERED that the parties’ stipulation is APPROVED.

Accordingly, Defendant Equifax Information Services may answer or otherwise respond to the

complaint by no later than January 28, 2021.



                                               BY THE COURT:


                                               /s/ Nitza I. Quiñones Alejandro
                                               NITZA I. QUIÑONES ALEJANDRO
                                               Judge, United States District Court
